DETAILED ACTION
The following is a Notice of Allowability in reply to the Response filed 11/18/2021 (“Nov. Resp.”). In the Nov. Resp., claims 53-77 are pending, with claims 71 and 74 being the independent claims.

Notice of Pre-AIA  or AIA  Status
The present application has been examined under the pre-AIA  first to invent provisions.

Information Disclosure Statement
The information disclosure statement submitted on 11/5/2021 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the examiner.

Response to Arguments and Amendments
Drawing Objections
Applicant has amended the Specification to include reference numerals shown in Figure 6a. Applicant also points to WO 2011/092698 as proof that the acronym “rRM” is known in the art (see Nov. Resp. at 9). Initially, the document WO 2011/092698, while using the acronym “rRM”, has the same applicant (i.e., assignee) as the instant application, thus, all this document shows is that the acronym is commonly known to the applicant. Since there is no other evidence presented as to the ubiquity of the acronym “rRM,” the cited document is insufficient to prove the acronym is well known. Even so, the objections to the drawings are withdrawn since the acronym is not a reference numeral, and the Specification has been amended to include the reference numerals shown in the figures.


Remaining Objections and Rejections
All remaining objections and claim rejections are withdrawn in light of the claim amendments submitted in the Nov. Resp. and in the Examiner’s Amendment below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.1 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are:
In claim 58, “a centralistic manager is operative to compute a backhauling quality grade” and “a local routing manager that orders a handover”. The term “manager” is not structural in nature, nor are any of the other terms structurally limiting on the “manager”.
In claims 61 and 62, “a local routing manager … computes a backhauling quality grade”. The term “manager” is not structural in nature, nor are any of the other terms structurally limiting on the “manager”.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structure in the Specification is a “suitable processor” that includes “computer programs, in accordance with some or all of the embodiments of the present invention.” Specification, p. 4, ll. 16-21. In particular, that “[a]ny or all functionalities of the invention shown and described herein may be performed by a conventional personal computer processor, workstation or other programmable device or computer or electronic computing device, either general-purpose or specifically constructed, used for processing.” Specification, p. 4, ll. 21-24. Thus, the “centralistic manager” and “local routing manager” are implemented in computers/processors that become specialized when programmed to carry out the claimed functions.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joel M. Gotkin (66,316) on February 3, 2022.

The application has been amended as follows: 
	(Currently Amended) The system according to claim 74, wherein at least one of the relays comprises a relay server which decides on a handover according to a smart decision procedure which affiliates measurement reports with network traffic statistics, drop statistics, and service requirements, where intermediate grades, comprising metrics are given for each link of the potential links and the metrics are sent to an optimizer that orders handover if deemed
needed.


(Currently Amended) The system according to claim 74, wherein measurement reports regarding a base station and sent by a mobile communication device to its serving node, combined with network throughput and drop rate statistics, are used 
potential capacity of at least one potential link of the plurality of potential links, between a

mobile communication device or relay apparatus in the network, and a 4G base station.


57.	(Currently Amended) The system according to claim 74, wherein metrics giving an intermediate grade for each potential link of the potential links are sent to an optimizer that is


an algorithm which finds a shortest path from a core to various nodes where measurement reports are used as a weight metric in a linear sum and wherein reports are translated into grades, by using different translation grades to represent each data type from among a plurality of data types and all grades are aggregated into a single scalar.


(Currently Amended) The system according to claim 59, the system further
comprising a local routing manager, wherein [[a]] the local routing manager computes a backhauling quality grade for itself by adding a current weight of the local routing manager to the quality grade of its backhauling link.


(Currently Amended) The system according to claim 60, the system further

comprising a local routing manager, wherein [[a]] the local routing manager computes a

backhauling quality grade for itself by adding a current weight of the local routing manager to the quality grade of its backhauling link.


64.	(Currently Amended) The system according to claim 74, wherein the potential

links include, other than access links, a set of backhauling links including at least one backhauling link and wherein the subset of links includes the at least one backhauling link.


(Currently Amended) The system according to claim 74, wherein:

the network includes nodes and communication links between the nodes; and

the load-balancing includes load-balancing a number of users of at least a subset of  between the nodes.


(Currently Amended) The system according to claim 74, wherein:

the network includes nodes and communication links between the nodes;

the load-balancing includes load-balancing bandwidth allocation of at least a subset of the between the nodes.

69.	(Currently Amended) The system according to claim 74, wherein at least one of the relays combines descendant bandwidth requests into a single bandwidth request so as to take into account which type of user, wherein the type of user includes mobile communicators as opposed to mobile-station-functionality at at least one of the relays, generated each descendant bandwidth request.


71.	(Currently Amended) A computerized communications method operative in conjunction with a multihop cellular network and comprising:
providing relays having links in a multihop cellular network having a backhauling topology, [[and]]
at the relays, performing load balancing of at least a subset of the links in the multihop cellular network, 


managing of the load balancing using a topology graph in a

relay server, and performing a load balancing procedure, including:

providing load reports, measurements and potential links which flow 
using the measurements and the potential links to build a map including

combining and merging said load reports and said measurements with the topology graph, to provide a flow graph which is processed by an optimization operation which outputs an indication of handovers, both from end units and from a relay, 
and
coordinating said handovers of at least some of the relays and mobile

communication devices.


74.	(Currently Amended) A communication system comprising:

a plurality of relays, the plurality of relays having links in a multihop cellular network

having a backhauling topology; and

a relay server,

wherein the plurality of relays are configured to 









cellular network,



managing the load balancing which uses a topology graph in [[a]] the

relay server, and performing the load balancing, including:

the relay server; and
wherein the relay server is configured to perform the following operations: using the measurements and the potential links to build a map including
combining and merging said load reports and said measurements with the topology graph, to provide a flow graph which is processed by an optimization process which outputs an indication  of handovers, both from end units and from a relay; and
coordinating handovers of the plurality of relays and mobile communication

devices.



77.	(Currently Amended) The system of claim 74 wherein the plurality of relays are

moving base stations comprising a radio interface for a backhauling interface, and a base-station     as a front end to a user.

Allowable Subject Matter
Claims 53-77 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record teaches or suggests, either alone or when combined, all of the limitations as they are recited in at least independent claims 71 and 74, from which all other claims depend, respectively.
Claim 71 is directed to a “computerized communications method operative in conjunction with a multihop cellular network” and claim 74 is directed to a “communication system comprising: a plurality of relays …; and a relay server,” each of which is configured to perform operations virtually identical to the respective steps in the method of claim 71.

While Naden (U.S. 2010/0227620) and Teyeb (U.S. 2013/0039185) describe load balancing among relays (see e.g., Naden Figs. 2, 3, 8; Teyeb, Fig. 3), neither describe the additionally recited limitations noted above, especially when these limitations are taken as a whole for each of claims 71 and 74.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Nos. 9,451,476 and 10,341,919 (not valid prior art and cannot serve as a basis for double patenting) describe very similar systems to the instant application.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA KADING/              Primary Examiner, Art Unit 2413                                                                                                                                                                                          


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This is not a rejection, but merely a statement on claim interpretation.